Citation Nr: 1412852	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post total right knee replacement, since August 1, 2012.

2.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to November 1973.

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions rendered in November 2008 and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before a Decision Review Officer (DRO) in April 2010.  He testified before the undersigned in April 2012.  Copies of the transcripts are of record. 

This case was initially before the Board in November 2012 when a claim for service connection for peripheral neuropathy of the bilateral lower extremities was granted. The Board also assigned the Veteran a separate compensable rating for removal of the semilunar cartilage of the right knee but denied an increased rating osteoarthritis of the right knee prior to June 7, 2011.  The claims for increased ratings for his left knee and right knee (since August 1, 2012) and a TDIU were remanded for further development.  The RO issued a supplemental statement of the case in March 2013 and the appeal is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its November 2012 Remand, the Board requested that the Veteran undergo a VA examination to determine whether his service connected disabilities, alone or in the aggregate, render him unable to secure or follow substantially gainful employment.  The opinions obtained in January 2013 do not sufficiently address this question.  Significantly, the January 2013 VA examiner did not address the effect of his now service-connected radiculopathy of the bilateral lower extremities on his employability.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report for addendum or additional examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was also afforded a VA knee examination in January 2013.  Following this examination, he submitted an April 2013 private treatment record that included a decrease in the range of motion of his knees as well as the administration of a cortisone injection.  He intimated that this report reflected a worsening of his knee disorder since the January 2013 VA examination.  Because this evidence suggests there has been an increase in symptomatology of his right and left knee disabilities, the Board finds that the Veteran should be afforded a new VA knee examination in order to determine the current nature and severity of his service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  An addendum opinion should be obtained to determine whether he is unemployable solely due to his service-connected disabilities (adjustment disorder, lumbar spine, status post total right knee replacement, radiculopathy of the bilateral lower extremities, left knee osteoarthritis, and right knee cartilage removal) when considered in combination.

The VA examiner should additionally provide an addendum opinion as to whether the Veteran is precluded from obtaining or maintaining substantially gainful employment (consistent with his education and occupational experience) solely due to his service-connected radiculopathy of the bilateral lower extremities.  

The examiner should be requested to review all pertinent records associated with the claims file.  The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

2.  Schedule the Veteran for an examination to determine the current nature and extent of his right and left knee disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  The range of motion of the Veteran's right and left knee disabilities should be set forth in degrees.  

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should additionally address whether:

* the Veteran suffers from ankylosis of either knee;

* the Veteran experiences subluxation or instability of from either knee disability (mild, moderate, or severe);

* the Veteran has chronic residuals consisting of severe painful motion or weakness in the right extremity.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


